DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 10/07/2021 have been fully considered but they are not persuasive. Examiner thanks Applicant for Applicant’s cooperation in the prosecution process and for Applicant’s concise analysis of the prior Office Action 7/8/2021 (Prior Office Action) found in Applicant's Remarks. The Remarks assert that: 
1) Haase in view of Schricker fail to show two radiation conversion elements and a reflector layer being arranged on the same semiconductor chip.
2) devices of Haase and Schricker are completely different from one another and there is no reasonable way to combine the teaching of Haase and Schricker
The Manual of Patent Examining Procedure (MPEP) states that “[d]uring patent examination, the pending claims must be ‘given their broadest reasonable interpretation consistent with the specification.’” MPEP §2111 [R-5] citing Phillips v. AWH Corp., 415 F.3d 1303, 75 USPQ2d 1321 (Fed. Cir. 2005). MPEP §2171 also states that the claims of an application “define the metes and bounds of the subject matter that will be protected....”
In regards to the first assertion, the Remarks may assert a valid interpretation of the limitation of "semiconductor chip", Examiner respectfully submits that the interpretation asserted by the Remarks is not the broadest reasonable interpretation. Specifically, the interpretation asserted by the Remarks appears to be on wherein the term "semiconductor chip" means a device with only one active zone formed on a substrate. However, Examiner respectfully submits that the broadest reasonable 
In regards to the second assertion, both Haase and Schricker are analogous art, it has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention. See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992). In this case, both Haase and Schricker are in the field of Applicant’s endeavor. Specifically, the application at hand states its “Field of Invention” to be related particularly to display with wavelength conversion layer in front of a light emitting source. Haase teaches active zones with different wavelength conversion layer. Schricker also teaches active zones with wavelength conversion layer in front of a light emitting source and a reflector layer (450, fig4D, [37]) arranged on the semiconductor chip (110 and 410, fig4A, [36]). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Haase with the teaching of Schricker to fill space between radiation conversion elements with a reflector layer and replace light extractor 270 of Hasse with sacrificial layer 340 of Schricker. The motivation to do so is to improve light extraction efficiency (Schricker, [38]).
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/forms/. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-23 of U.S. Patent No. 10553748.
Although the claims at issue are not identical, they are not patentably distinct from each other because the subject matter claimed in the instant application is fully disclosed in the patent and is covered by the patent since the patent and the application are claiming common subject matter.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 3, 5-13 and 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over Haase US 2010/0117997 in view of Schricker et al. US 2015/0188001.

    PNG
    media_image1.png
    699
    923
    media_image1.png
    Greyscale

Re claim 1, Hasse teaches a semiconductor component (fig 2) comprising: 
1’, fig2, [79]), the semiconductor component comprising a radiation conversion element (240, fig2 and 8, [79]) arranged on the semiconductor chip; 
wherein the radiation conversion element comprises: 
a quantum structure (quantum wells, [58,81]), which converts the primary radiation at least partly into secondary radiation having a second peak wavelength (λ1’ to λ1, fig2, [79]); and 
a substrate (270, fig2, [92]), which is transmissive to the primary radiation; 
wherein the semiconductor component comprises an emitter (241, fig 8, [79]) for emitting radiation having a third peak wavelength (291 λ2, fig2, [79]); 
wherein the emitter is a further radiation conversion element (241, fig 8, [79]); 
wherein the radiation conversion element (240, fig2 and 8, [79]) and the further radiation conversion element (241, fig 8, [79]) are arranged alongside one another on the same semiconductor chip (fig2); and 
Hasse does not explicitly show wherein a reflector layer is arranged on the semiconductor chip laterally between the further radiation conversion element and the radiation conversion element.
Schricker teaches a substrate (340, fig4D, [38]), which is transmissive to the primary radiation (clear layer, fig4C, [30]) and wherein a reflector layer (450, fig4D, [37]) is arranged on the semiconductor chip (110 and 410, fig4A, [36]) laterally between the further radiation conversion element (330b, fig4D, [40]) and the radiation conversion element (330c, fig4D, [40]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Haase with the teaching of Schricker to fill space between radiation conversion elements with a reflector layer and replace light extractor 270 of Hasse with sacrificial layer 340 of Schricker. The motivation to do so is to improve light extraction efficiency (Schricker, [38]).
Re claim 3, Haase modified above teaches the semiconductor component according to claim 1, wherein the first peak wavelength is less than the second peak wavelength (Haase, [88]).
Re claim 5, Haase modified above teaches the semiconductor component according to claim 1, wherein a housing body of the semiconductor component is formed by the reflector layer (Schricker, 450 capsulate the semiconductor component, fig4D).
Re claim 6, Haase modified above teaches an illumination device comprising at least one semiconductor component according to claim 1 and a connection carrier (Haase, 205, fig8, [72]), wherein the semiconductor component is arranged on the connection carrier (Haase,fig2).
Re claim 7, Haase modified above teaches the illumination device according to claim 6, wherein the illumination device is configured for at least one of backlighting of a display device (Haase, [162]), providing a projection (Haase, [162]), being used in a flashlight or being used in a spotlight/headlight (Haase, [162]).
Re claim 8, Hasse teaches a semiconductor component (fig2) comprising: 
a semiconductor chip (220, fig2 or 8, [77]) configured to generate a primary radiation (290, fig2, [79]) having a first peak wavelength (λ1’, fig2, [79]); and 
a radiation conversion element (240, fig2 and 8, [79]) arranged on the semiconductor chip; 
wherein the radiation conversion element comprises: 
a quantum structure (quantum wells, [58, 81]), which converts the primary radiation at least partly into secondary radiation having a second peak wavelength (λ1’ to λ1, fig2, [79]); and 
a substrate (270 on 240, fig2, [92]), which is transmissive to the primary radiation; 
wherein the semiconductor component comprises an emitter (221, fig2 or 8, [77]) configured to emit radiation having a third peak wavelength (291 λ2’, fig2, [79]); 

wherein a body (270 on 221, fig2, [92]) that is radiation-transmissive to the third peak wavelength is arranged on the further semiconductor chip (221, fig2 or 8, [77]); 
wherein the radiation-transmissive body (270 on 221, fig2, [92]) is disposed on the further semiconductor chip (221, fig2 or 8, [77]), and is laterally spaced apart from the semiconductor chip (220, fig2 or 8, [77]) such that, in a top view, the radiation- transmissive body (270 on 221, fig2, [92]) is non-overlapping with the semiconductor chip (220, fig2 or 8, [77]).
Haase does not explicitly show wherein the semiconductor chip and the further semiconductor chip are embedded in a reflector layer; wherein the reflector layer directly adjoins the radiation-transmissive body and the radiation conversion element; and wherein the radiation-transmissive body and the radiation conversion element are at least regionally free of the reflector layer on an emission side of the semiconductor component.
Schricker teaches a semiconductor chip (structure under 345c, fig4D) and a further semiconductor chip (structure under 345b, fig4D) are embedded in a reflector layer (450, fig4D, [37]); wherein the reflector layer directly adjoins the radiation-transmissive body (345, fig4D) and the radiation conversion element (450 fill in space above substrate, fig4D); and wherein the radiation-transmissive body and the radiation conversion element are at least regionally free of the reflector layer on an emission side of the semiconductor component (top surface of 345 exposed from 450, fig4D).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Haase with the teaching of Schricker to fill space between radiation conversion elements with a reflector layer and replace light extractor 270 of Hasse 
The outcome of the combination will show wherein the semiconductor chip (Haase, 220, fig2 or 8, [77]) and the further semiconductor chip (Haase, 221, fig2 or 8, [77]) are embedded in a reflector layer (200 of Haase embedded in Schricker 450); wherein the reflector layer (Schricker, 450, see figure above) directly adjoins the radiation-transmissive body (Haas, 270 on 221, fig2, [92]) and the radiation conversion element (Haase, 240, fig2 and 8, [79]); and wherein the radiation-transmissive body (Haas, 270 on 221, fig2, [92]) and the radiation conversion element (Haas, 240, fig2, [79]) are at least regionally free of the reflector layer on an emission side of the semiconductor component (top emitting surface is not covered by 450); 
Re claim 9, Haase modified above teaches the semiconductor component according to claim 8, wherein the reflector layer forms a housing body of the semiconductor component Schricker 450 formed around light emitting systems of Haase fig2).
Re claim 10, Haase modified above teaches the semiconductor component according to claim 8, wherein a dielectric coating is arranged on the radiation conversion element (Haase, 310, fig3, [86]), and wherein the dielectric coating has a wavelength-selective transmission (Haase, [86]).
Re claim 11, Haase modified above teaches the semiconductor component according to claim 8, wherein a scattering layer (Schricker, 345, fig4D, [38]) is arranged on the radiation conversion element.
Re claim 12, Haase modified above teaches the semiconductor component according to claim 8, wherein the quantum structure (Haase, quantum wells in 240, [81]) is arranged on the side of the substrate (Haase 270 with structure of Schricker 345, see figure above) facing the semiconductor chip (Haase, 220, fig2 or 8, [77]).
Re claim 13, Haase modified above teaches the semiconductor component according to claim 8, wherein the radiation conversion element has a coupling-out structure (Schricker, 345, fig4D, [38]).
Re claim 16, Haase modified above teaches the semiconductor component according to claim 8, wherein the substrate of the radiation conversion element covers at least 20% of the semiconductor chip (Haase, fig2).
Re claim 17, Haase modified above teaches an illumination device comprising at least one semiconductor component according to claim 8 and further comprising a connection carrier (205, fig8, [72]) on which the semiconductor component is arranged.
Re claim 18, Haase modified above teaches the illumination device according to claim 17, wherein the illumination device is configured for at least one of backlighting of a display device (Haase, [162]), providing a projection (Haase, [162]), being used in a flashlight or being used in a spotlight/headlight (Haase, [162]).
Re claim 19, Haase modified above teaches the semiconductor component according to claim 1, wherein the radiation conversion element (240, fig2 and 8, [79]), including the substrate (Haase 270 replaced by Schricker 340c, see figure above), is non-overlapping, in a top view, with the further radiation conversion element (Haase 241 under 340b located on one side of 340c, see figure above).
Re claim 20, Haase modified above teaches the semiconductor component according to claim 8, wherein the radiation- transmissive body (Haase, 270 on 221, fig2, [92]) is non-overlapping with the radiation conversion element (Haase, 240, fig2 and 8, [79]), including the substrate (Haase 270 on 240 replaced by Schricker 340c, see figure above).

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Haase US 2010/0117997 in view of Schricker et al. US 2015/0188001 and Broadley US 2009/0321781.
Re claim 2, Haase shows the semiconductor component substantially as applied to claim 1.
Haase does not explicitly show wherein the radiation conversion element contains at least one of AlXInyGa1-X-yN, AlXInyGa1-X-yP or AlXInyGa1-X-yAs.

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Haase with the teaching of Broadley to use the quantum dot structure as 240 to achieve weaker temperature dependence and lower threshold current characteristics (Broadley, [3]). 

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Haase US 2010/0117997 in view of Schricker et al. US 2015/0188001 and Tarsa et al. US 2004/0217364.
Re claim 4, Haase modified above teaches the semiconductor component according to claim 1, wherein the reflector layer directly adjoins the semiconductor chip and the radiation conversion element (reflector layer fill in all space above substrate 205 directly bonding 240-242 and structure under 240-242, see figure above).
Haase does not explicitly show wherein the semiconductor chip is completely embedded, in a lateral direction, in the reflector layer, with side faces of the semiconductor chip being completely covered by the reflector layer.
Tarsa teaches a submount having three active light emitting zones with encapsulating material covering side faces of the submount (fig5).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Haase in view of Schricker with the teaching of Tarsa to extend the reflective layer over side surface of the bottom substrate. The motivation to do so is to protect the lamp components including the bottom submount layer (Tarsa, [55]).

Claim 14 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Haase US 2010/0117997 in view of Schricker et al. US 2015/0188001 and Xu et al. US 2010/0066236.

    PNG
    media_image2.png
    799
    722
    media_image2.png
    Greyscale

Re claim 14, Haase shows the semiconductor component substantially as applied to claim 13
Haase does not explicitly show wherein the coupling-out structure is arranged on a side of the substrate facing the quantum structure.
Xu teaches wherein the first radiation conversion element has a coupling-out structure (108 and 602, fig6, [50]) that is a roughening (top surface of 108 and 602, fig6) of the substrate disposed on a side of the substrate facing the quantum structure (108, fig5, [50]). Xu also teaches this texturing reduce total internal reflection (Xu, [50]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Haase with the teaching of Xu to texture the surface between 270 and 240 of Haase to reduce total internal reflection (Xu, [50]). 
Re claim 15, Haase shows the semiconductor component substantially as applied to claim 13.

Xu teaches wherein the first radiation conversion element has a coupling-out structure (108 and 602, fig6, [50]) that is a roughening (top surface of 108 and 602, fig6) of the substrate disposed on a side of the substrate facing the quantum structure (108, fig5, [50]). Xu also teaches this texturing reduce total internal reflection (Xu, [50]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Haase with the teaching of Xu to texture the surface between 270 and 240 of Haase to reduce total internal reflection (Xu, [50]). 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XIAOMING LIU whose telephone number is (571)270-0384. The examiner can normally be reached Monday-Friday, 9am-8pm, EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Garber can be reached on (571)272-2194. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/XIAOMING LIU/Examiner, Art Unit 2812